         Case 2:18-cv-02261-JAM-AC Document 8 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ROBERT A. GIBBS,                                No. 2:18-cv-2261 JAM AC P
12                        Plaintiff,
13             v.                                        ORDER
14       SHASTA COUNTY, et al.,
15                        Defendants.
16

17            Plaintiff proceeds pro se with a civil rights complaint filed pursuant to 42 U.S.C. § 1983,

18   alleging a denial of his First Amendment rights, and an application to proceed in forma pauperis.

19   Plaintiff seeks to challenge conditions of his prior confinement in the Shasta County Jail.

20   However, plaintiff has filed a notice of address change indicating that he is no longer

21   incarcerated.1 Therefore, he must complete and submit a non-prisoner application to proceed in

22   forma pauperis on the form provided herewith. See e.g. Adler v. Gonzalez, 2015 WL 4041772, at

23

24   1
       The inmate locator website operated by the Shasta County Jail indicates that plaintiff is not
     presently incarcerated in that facility. See https://www.co.shasta.ca.us/index/sheriff/custody
25   The court has also verified that plaintiff is not incarcerated under the authority of the California
26   Department of Corrections and Rehabilitation. See http://inmatelocator.cdcr.ca.gov/search.aspx.
     See also Fed. R. Evid. 201 (court may take judicial notice of facts that are capable of accurate
27   determination by sources whose accuracy cannot reasonably be questioned); see also City of
     Sausalito v. O’Neill, 386 F.3d 1186, 1224 n.2 (9th Cir. 2004) (“We may take judicial notice of a
28   record of a state agency not subject to reasonable dispute.”).
                                                          1
      Case 2:18-cv-02261-JAM-AC Document 8 Filed 05/12/20 Page 2 of 2

 1   *1, 2015 U.S. Dist. LEXIS 85909 (E.D. Cal. July 1, 2015), report and recommendation adopted,
 2   2015 WL 4668668, 2015 U.S. Dist. LEXIS 103386 (E.D. Cal. Aug. 6, 2015) (payment of fee not
 3   required if plaintiff remains indigent after release from prison), and cases cited therein.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. Within thirty (30) days after the filing date of this order, plaintiff shall complete and
 6   file the attached application to proceed forma pauperis used by non-prisoners in this district;
 7   failure to timely submit the completed application will result in a recommendation that this action
 8   be dismissed without prejudice.
 9          2. The Clerk of Court is directed to send plaintiff, together with a copy of this order, a
10   blank application to proceed forma pauperis used by non-prisoners in this district.
11   DATED: May 12, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
